Affirmed as Modified and Opinion Filed January 30, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01284-CR
                                      No. 05-15-01285-CR
                         LATOYA DENISE MCMULLEN, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F14-24837-U, F14-24545-U

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Francis
       Latoya Denise McMullen appeals her convictions for repeated violation of a protective

order and stalking. The trial court assessed punishment, following the adjudication of her guilt,

at imprisonment for five years in each case. On appeal, appellant’s attorney filed a brief in

which he concludes the appeals are wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of her right to file a pro se response, but she

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the trial court’s judgments adjudicating guilt

incorrectly reflect there were plea bargain agreements and that appellant pleaded true to the

allegations in each of the motions to adjudicate. The record shows appellant entered a plea of

not true to the allegations in the motions to adjudicate and there were no plea agreements as to

punishment. Accordingly, on our own motion, we modify the section of the judgments entitled

“terms of plea bargain” to state “N/A,” and the section entitled “plea to motion to adjudicate” to

state “not true.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151284F.U05




                                               –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

LATOYA DENISE MCMULLEN,                               On Appeal from the 291st Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F14-24837-U.
No. 05-15-01284-CR          V.                        Opinion delivered by Justice Francis.
                                                      Justices Stoddart and Schenck participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “N/A.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



Judgment entered January 30, 2017.




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

LATOYA DENISE MCMULLEN,                               On Appeal from the 291st Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F14-24545-U.
No. 05-15-01285-CR          V.                        Opinion delivered by Justice Francis.
                                                      Justices Stoddart and Schenck participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “N/A.”

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



Judgment entered January 30, 2017.




                                                –4–